TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00366-CV



                                      In re Donna Klein



                    ORIGINAL PROCEEDING FROM BURNET COUNTY



                           MEMORANDUM OPINION


              Relator Donna Klein has filed a motion for emergency relief and petition for writ of

mandamus. We overrule the motion and deny the petition for writ of mandamus. See Tex. R. App.

P. 52.8.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: June 30, 2006